Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to Applicant’s communication filed on April 8, 2022.  Application No. 16/938,475, filed July 24, 2020, is Divisional of U.S. Nonprovisional Application No. 16/085,372, filed September 14, 2018, which is a 371 of PCT/EP2017/056461, filed March 17, 2017, and claims foreign priority to European Patent Office application No. (EPO) 16160988.8, filed March 17, 2016.  In an amendment filed October 23, 2020, Applicant added new claims 21-24.  In an amendment filed March 23, 2021, Applicant cancelled claims 1-17, and 21; and added new claims 25-35.  In an amendment filed April 8, 2022, Applicant canceled claim 29 and added new claims 36-39.  Applicant’s elections without traverse of the invention of Group II and compound V150 as the elected compound species, in the reply filed on October 23, 2020, are acknowledged.  Claims 28 and 30-35 are currently withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.  Claims 18-20, 22-27, and 36-39 are examined below  
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2021, has been entered.
Rejection Withdrawn
	The rejection of claims 18, 25, and 29 under 35 U.S.C. 102(a)(1) as being clearly anticipated by Barone et al., J. Org. Chem. 198-200 (1959), is withdrawn in view of Applicant’s April 8, 2022, Amendment & Remarks.    
	The rejection of claims 18, 25, and 29 under 35 U.S.C. 102(a)(1) as being clearly anticipated by Yamanaka et al., 6 Chem. & Pharm. Bull. (Tokyo) 633-8 (1958), is withdrawn in view of Applicant’s April 8, 2022, Amendment & Remarks.
	The rejection of claims 18 and 25 under 35 U.S.C. 102(a)(1) as being clearly anticipated by  Bredereck et al., 95 Chemische Berichte 956-63 (1962), is withdrawn in view of Applicant’s April 8, 2022, Amendment & Remarks.
	The rejection of claims 18, 25, and 29 under 35 U.S.C. 102(a)(1) as being clearly anticipated by  Serban et al., US 4,427,437, is withdrawn in view of Applicant’s April 8, 2022, Amendment & Remarks.
	The rejection of claims 18 and 25 under 35 U.S.C. 102(a)(1) as being clearly anticipated by  Heinisch et al., 320(12) Archiv der Pharmazie (Weinheim Germany) 1222-6 (1987), is withdrawn in view of Applicant’s April 8, 2022, Amendment & Remarks.
New Rejections Necessitated by Applicant’s Amendment
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18, 20, and 36-38 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Krauz & Remenec, 1 Col. Czechoslovak Chem. Commun’cs, 610-6 (1929)  (citing CAS Abstract).  The CAS Abstract for Krauz & Remenec discloses the following compounds and pharmaceutical composition thereof: 

    PNG
    media_image1.png
    219
    309
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    181
    309
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    181
    341
    media_image3.png
    Greyscale

(Krauz & Remenec, citing the CAS Abstract for the compounds depicted above).  These compounds read on compounds of formula (I), wherein formula (I) X is a phenylene ring; Y is O; R6 is –OR7, and R7 is H; R1 is a C2 or C3-alkyl; R2-R5 are hydrogen.

Claims 18-20, 22, 24, and 36-38 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Mills & Goodwin, U.S. Patent No. 1,856,880, (citing CAS Abstract).  The CAS Abstract for Mills & Goodwin discloses the following compound and pharmaceutical composition thereof: 

    PNG
    media_image4.png
    238
    341
    media_image4.png
    Greyscale

(Mills & Goodwin, citing the CAS Abstract for the compound depicted above).  This compounds reads on a compound of formula (I), wherein formula (I) X is a phenylene ring; Y is O; R6 is –OH; R1 is an unsubstituted 6-cycloalkenyl (phenyl); and R2-R5 are H.

Claims 18, 20, 25 26, and 36-39 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Deshpande et al., 2 J. Karnatak Uni. 33-42 (1957) (citing CAS Abstract).  The CAS Abstract for Deshpande discloses the following compounds and pharmaceutical compositions thereof: 

    PNG
    media_image5.png
    273
    340
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    291
    373
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    329
    373
    media_image7.png
    Greyscale

(Deshpande et al., citing the CAS Abstract for the compounds depicted above).  These compounds read on a compound of formula (I), wherein formula (I) X is a phenylene ring; Y is O; R6 is OR7, and R7 is a C2-alkyl (ethyl); R1 is an unsubstituted C2-C4 alkyl; and R2-R5 is H.

Claims 18-20, 22-26, and 36-39 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Dahl, DE2206836 (citing the CAS Abstract for the compound disclosed therein).  The CAS Abstract for Dahl discloses the following compound and pharmaceutical compositions thereof: 

    PNG
    media_image8.png
    146
    377
    media_image8.png
    Greyscale

(Dahl, citing the CAS Abstract for the compounds depicted above).  This compound reads on a compound of formula (I), wherein formula (I) X is a phenylene ring; Y is O; R6 is OR7, and R7 is C2-alkyl (ethyl); R1 is an unsubstituted C6-cycloalkylene; R2-R5 are hydrogen.

In order to advance prosecution it is suggested that applicant limit the claims to the elected species.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-20, 22-27, and 36-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39 and 56-84 of copending Application No. 16/488,458 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘458 application claim the same compounds as claimed by the present invention.  .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625